           Case 3:19-cv-05514-BHS-JRC Document 35 Filed 06/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     EVAN BROWN, Individually and on                 CASE NO. C19-05514-BHS-JRC
 8   Behalf of All Others Similarly Situated,
                                                     ORDER ADOPTING REPORT
 9                           Plaintiff,              AND RECOMMENDATION
            v.
10
     PAPA MURPHY'S HOLDINGS INC.,
11   et al.,

12                           Defendants.

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 34. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)    The R&R is ADOPTED;
18
            (2)    Defendant Papa Murphy’s Holdings, Inc. and individually named
19
                   Defendants (collectively “Papa Murphy Defendants”) motion to dismiss,
20
                   Dkt. 25, is GRANTED and the claims against Papa Murphy Defendants
21

22


     ORDER - 1
           Case 3:19-cv-05514-BHS-JRC Document 35 Filed 06/10/20 Page 2 of 2



 1               are dismissed without prejudice and with leave to amend. Plaintiff shall

 2               file an amended complaint no later than 30 days from the date of this Order;

 3         (3)   Defendant North Point Advisors LLC’s (“North Point”) motion to dismiss,

 4               Dkt. 26, is DENIED; and

 5         (4)   Plaintiff’s motion to voluntarily dismiss North Point from this action

 6               without prejudice, Dkt. 31, is GRANTED.

 7         Dated this 10th day of June, 2020.

 8

 9

10
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
